DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22, drawn to an electrowetting-on-dielectric (EWOD) microfluidic device in the reply filed on April 20, 2022 is acknowledged.
Claim Objections
Claim(s) 13, 16, 18, and 19 is/are objected to because of the following informalities:
Claim 13, line 4: “the first set of electrodes” should be “the first set of one or more electrodes”
Claim 16, line 3: “the first set of electrodes” should be “the first set of one or more electrodes”
Claim 16, line 6: “the first set of electrodes” should be “the first set of one or more electrodes”
Claim 18, lines 3-4: “the second set of electrodes” should be “the second set of one or more electrodes”
Claim 19, line 3: “the second set of electrodes” should be “the second set of one or more electrodes”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the electrochemical sensor” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least one integrated electrochemical sensor.”
Subsequent dependent claims 2-22 are rejected for their dependencies on rejected base claim 1.
Claim 2 recites “an electrode of the EWOD device” in lines 2-3 and “the electrode of the EWOD device” in lines 4-5 and lines 6-7.  It is unclear which this electrode of the EWOD device is, i.e., whether it is one electrode for transporting the droplet or any electrode of the integrated electrochemical sensor.  It is suggested to specify this electrode, for example, “an/the electrowetting electrode of the EWOD device”.
Claim 3 recites “the electrochemical sensor” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least one integrated electrochemical sensor.”
Subsequent dependent claims 4-5 are rejected for their dependencies on rejected base claim 3.
Claim 4 recites “the electrochemical sensor” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least one integrated electrochemical sensor.”
Subsequent dependent claim 5 is rejected for its dependency on rejected base claim 4.
Claim 5 recites “the electrochemical sensor” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least one integrated electrochemical sensor.”
Claim 13 recites the limitation "a first set of one or more electrodes" in line 2.  It is unclear whether this set of one or more electrodes includes the reference electrode and/or sensing electrode recited in claim 1.  It is suggested to be “a first set of one or more electrowetting electrodes,” and to be “the first set of one or more electrowetting electrodes” in all subsequent places in claim 13, line 4, claim 13, line 9, claim 15, line 3, claim 16, line 3, claim 16, line 6.
Subsequent dependent claims 14-19 are rejected for their dependencies on rejected base claim 13.
Claim 18 recites the limitation "a second set of one or more electrodes" in line 2.  It is unclear whether this set of one or more electrodes includes the reference electrode and/or sensing electrode recited in claim 1.  It is suggested to be “a second set of one or more electrowetting electrodes,” and to be “the second set of one or more electrowetting electrodes” in claim 18, lines 3-4 and in claim 19, line 3.
Subsequent dependent claim 19 is rejected for its dependency on rejected base claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-12, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollack (U.S. 9,139,865), supported by Bickford (U.S. Patent Pub. 2010/0176006) as an evidence for claim 1.
Regarding claim 1, Pollack teaches an electrowetting-on-dielectric (EWOD) microfluidic device (Col. 48, lines 30-31: a droplet microactuator system) comprising at least one integrated electrochemical sensor (Col. 49, lines 1-4: an electrochemistry module with electrodes for amperometric and/or potentiometric detection of electrolytes, e.g., K+, Cl-, Na+; lines 5-6: ISEs can be included in the droplet microactuator for detecting electrolytes), the electrochemical sensor comprising: 
a reference electrode (Col. 49, lines 17-18: Ag/AgCl can be screen printed to provide reference electrode); 
a sensing electrode (Col. 49, lines 17-18: Ag/AgCl can be screen printed to provide working electrode); and 
an analyte-selective layer (Col. 49, lines 22-23: the ion-selective membrane; Col. 87, lines 51-52: the electrodes may include membrane for fabricating ion-selective analyses).
The designation “positioned over the sensing electrode” for the analyte-selective layer is deemed to be inherent, as evidenced by Bickford.  Bickford teaches a typical ion-selective electrode (ISE) for measuring a concentration of ions in a solution 102 (Fig. 1; [0003] lines 12-13).  The solution is exposed to the ion-selective membrane and a reference electrode ([0003] lines 3-4).  The ion-selective membrane produces an electromotive force (EMF, i.e., a voltage or electrical potential) proportional to the logarithm of the activity (which is approximately equal to the concentration) of the target ions) for detection by a typical voltage sensor ([0003] lines 4-12).  A typical ISE 100 includes a working electrode 104, a reference electrode 106, and an ion-selective membrane 108 that is positioned on the working electrode 104 via an inner filling solution 110 (Fig. 1; [0003] lines 13-16).  A solid-state ISE, features direct contact between the ion-selective membrane 108 and the working electrode 104 (i.e., there is no inner filling solution 110) ([0006] lines 1-4).  Thus, Bickford teaches the ion-selective membrane is a necessary part of the sensing electrode as an analyte-selective layer positioned over the sensing electrode and producing EMF for detection of the target ions ([0003] lines 4-8).

Regarding claim 3, Pollack teaches the electrochemical sensor is an ion sensor (Col. 49, lines 1-4: an electrochemistry module with electrodes for amperometric and/or potentiometric detection of electrolytes, e.g., K+, Cl-, Na+; thus the electrochemistry module is deemed to be an ion sensor).

Regarding claim 4, Pollack teaches the electrochemical sensor is a potentiometric sensor (Col. 49, lines 1-4: e.g., an electrochemistry module with electrodes for potentiometric detection of electrolytes, e.g., K+, Cl-, Na+).

Regarding claim 5, Pollack teaches wherein the electrochemical sensor measures a concentration of an analyte (Col. 48, line 58: for quantifying various ions) in a fluid sample (Col. 48, line 32: in a sample, such as a processed biological sample; Col. 48, lines 31-32: tests on a single sub-microliter droplet of blood or any physiological sample) exposed to be electrochemical sensor (Col. 49, lines 11-13: the ISEs are generally arranged so that droplet operations can be employed to bring a droplet on the droplet microactuator into contact with an ISE) based on a potential difference between the reference electrode and the sensing electrode (Fig. 21C; Col. 80, lines 43-44: a potentiometric sensor 2114 which typically functions based on the measurement of a potential under no current flow; here it is an inherent property for potentiometric sensor measuring the concentration based on the potential between electrodes of the electrochemical sensor, i.e., the reference electrode and the working electrode). 

Regarding claim 6, Pollack teaches the reference electrode comprises a silver chloride (Ag/AgCl) electrode (Col. 49, lines 17-18: Ag/AgCl can be screen printed to provide reference electrode).

Regarding claim 8, Pollack teaches the analyte-selective layer is a polymeric membrane (Col. 49, lines 19-20: PVC for the fabrication of ion-selective membranes; here PVC is a polymer and the ion-selective membrane made of PVC is deemed to be a polymeric membrane).

Regarding claim 9, Pollack teaches the analyte-selective layer is an ion selective membrane (Col. 49, lines 19-20: PVC for the fabrication of ion-selective membranes). 

Regarding claim 10, Pollack teaches the ion selective membrane comprises an ionophore (Col. 49, lines 19-20: suitable ionophores in PVC for the fabrication of ion-selective membranes; thus the ion-selective membrane comprises suitable ionophores). 

Regarding claim 11, Pollack teaches the ionophore is monensin (Col. 49, lines 19-21: suitable ionophores include methyl monensin for Na+).

Regarding claim 12, Pollack teaches the ion selective membrane comprises a polymer (Col. 49, lines 19-20: PVC for the fabrication of ion-selective membranes; here PVC is a polymer).

Regarding claim 20, Pollack teaches the device comprises a plurality of integrated electrochemical sensors (Col. 47, lines 19-23: various modules may be provided for conducting biological fluid analysis, such as detection of metabolites, electrolytes (e.g., K+, Cl-, and Na+), proteins, and enzymes; Col. 49, lines 1-4: an electrochemistry module with electrodes for detection of electrolytes (e.g., K+, Cl-, and Na+); Fig. 9: indicating at least three integrated electrochemistry modules as K, Na, Cl as electrochemical sensors). 

Regarding claim 21, Pollack teaches:
the device comprises a first electrochemical sensor including a first analyte-selective layer that is selective for a first analyte (Col. 49, lines 19-21: suitable ionophores in PVC for the fabrication of ion-selective membranes include valinomycin for K+; Fig. 9: indicating a K electrochemistry module having the PVC membrane with valinomycin ionophore that is selective to K+, and the K electrochemistry module is deemed to be the first electrochemical sensor for the first analyte K+); 
the device comprises a second electrochemical sensor including a second analyte-selective layer that is selective for a second analyte (Col. 49, lines 19-21: suitable ionophores in PVC for the fabrication of ion-selective membranes include methyl monensin for Na+; Fig. 9: indicating a Na electrochemistry module having the PVC membrane with methyl monensin ionophore that is selective to Na+, and the Na electrochemistry module is deemed to be the second electrochemical sensor for the second analyte Na+); and
the first analyte and the second analyte differ (Fig. 9: indicating K+ and Na+ ions are different analytes).

Regarding claim 22, Pollack teaches the first analyte and the second analyte are selected from a group consisting of K+, Na+ (Fig. 9: K and Na electrochemistry modules; Col. 49, lines 1-4: an electrochemistry module with electrodes for detection of electrolytes (e.g., K+, Cl-, and Na+)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack in view of Zhou (CN 102095770, a machine translation is used for citation), supported by Pamula (U.S. 6,911,132) as an evidence for claim 13-15 and 18-19.
Regarding claim 2, Pollack discloses all limitations of claim 1 as applied to claim 1.  Pollack further discloses ISEs can be included as components of a top and/or bottom substrate and/or as components exposed to a space between a top and/or bottom substrate (Col. 49, lines 6-9); they can be integrated with transport electrodes (Col. 49, line 10); the ISEs are generally arranged so that droplet operations can be employed to bring a droplet on the droplet microactuator into contact with an ISE (Col. 49, lines 11-13).  Thus, Pollack seems to suggest a top surface of the reference electrode and a top surface of the analyte-selective layer (i.e., the sensing portion of the sensing electrode) are exposed to the fluid disposed on the electrode of the EWOD device.
Pollack does not explicitly disclose the reference electrode and the sensing electrode are disposed over an electrode of the EWOD device; a top surface of the reference electrode is exposed to a fluid disposed on the electrode of the EWOD device; and a top surface of the analyte-selective layer is exposed to the fluid disposed on the electrode of the EWOD device.
However, Zhou teaches an electrochemical integrated sensor chip based on digital micro-flow technology (page 1, para. 2, lines 2-3).  The invention is composed of a three-electrode electrochemical device superimposed on a digital microfluidic device (Fig. 2; page 3, para. 6, lines 1-2).  The bottom layer of the digital microfluidic device has first substrate 1, first insulating layer 2, first electrode layer 3, second insulating layer 4, and the first hydrophobic layer 5 (Fig. 2, page 3, para. 7, lines 1-4).  As shown in Fig. 2, over the middle electrode (3), there is a three-electrode electrochemical device including a counter electrode 13, a working electrode 14, and a reference electrode 15 (Fig. 2; page 3, para. 8, lines 1-2).  Thus, Zhou teaches the reference electrode (Fig. 2: reference electrode 15) and the sensing electrode (Fig. 2: working electrode 14) are disposed over an electrode of the EWOD device (Fig. 2: the middle electrode 3 of the digital microfluidic device); a top surface of the reference electrode is exposed to a fluid disposed on the electrode of the EWOD device; and a top surface of the working electrode is exposed to the fluid disposed on the electrode of the EWOD device (Fig. 2: indicating the top surfaces of the reference electrode 15 and the working electrode 14 are exposed to the droplet 11 disposed on the middle electrode 3 of the digital microfluidic device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollack by substituting the ISE with the three-electrode electrochemical sensor as taught by Zhou because the superimposed digital microfluidic electrode and electrochemical electrode structure would realize the delivery of a variety of liquid samples required for detection and realize online detection (page 3, para. 4, lines 1-3).  The combined Pollack and Zhou would necessarily result in the analyte-selective layer, which is positioned over the sensing electrode, to be exposed to the fluid disposed on the electrode of the digital microfluidic device.

Regarding claim 13, Pollack discloses all limitations of claim 1 as applied to claim 1.  Pollack further discloses wherein:
the device comprises a first parallel plate (Fig. 12: the bottom plate 1202 and the electrodes 1203 are together deemed to be a first parallel plate);
the first parallel plate comprises a first substrate (Fig. 12; Col. 54, line 20: bottom plate 1202), a first set of one or more electrodes positioned over the substrate (Col. 54, lines 20-21: electrodes 1203; Fig. 12: indicating electrodes 1203 is a set of electrodes positioned over the bottom plate 1202), and a first dielectric layer (Col. 57, line 45: dielectric component of the substrate; Col. 58, lines 45-49: the droplet operation structures and techniques described in U.S. 6,911, 132, thereafter referred as “Pamula”) positioned over the first set of electrodes and the first substrates (as evidenced in Pamula, Col. 15, line 10: control electrodes E; line 12: lower plate 21; lines 14-15: a layer 23 of Teflon AF1600; Fig. 1: indicating the layer 23 positioned over the set of control electrodes E and the lower plate 21; here, the layer 23 is a dielectric layer because it is made of Teflon AF 1600, a dielectric material); and
wherein the reference electrode and the sensing electrode are in electrical communication with the first set of one or more electrodes of the first parallel plate (Col. 49, lines 10-13: ISEs can be integrated with transport electrodes; they are generally arranged so that droplet operations can be employed to bring a droplet on the droplet microactuator into contact with an ISE; thus the ISEs, including its reference electrode and the sensing electrode, are deemed to be in electrical communication with the electrowetting transport electrodes within the substrate of the parallel plate so that the controller is capable of precisely delivering the droplet to the exact position to be in contract with the ISE for real-time detection).

Pollack does not explicitly disclose wherein the reference electrode and the sensing electrode are embedded within the first dielectric layer but are not covered by the first dielectric layer.
However, Zhou teaches an electrochemical integrated sensor chip based on digital micro-flow technology (page 1, para. 2, lines 2-3).  The invention is composed of a three-electrode electrochemical device superimposed on a digital microfluidic device (Fig. 2; page 3, para. 6, lines 1-2).  The bottom layer of the digital microfluidic device has first substrate 1, first insulating layer 2, first electrode layer 3, second insulating layer 4, and the first hydrophobic layer 5 (Fig. 2, page 3, para. 7, lines 1-4).  As shown in Fig. 2, over the middle electrode (3), there is a three-electrode electrochemical device including a counter electrode 13, a working electrode 14, and a reference electrode 15 (Fig. 2; page 3, para. 8, lines 1-2).  The three-electrode electrochemical device is on the same level as the first hydrophobic layer 5 and is surrounded by the first hydrophobic layer 5, but not covered by the first hydrophobic layer 5 (page 3, para. 8, lines 2-5).  Thus, Zhou teaches the digital microfluidic device comprises a first parallel plate (Fig. 2: layers 1-5); the first parallel plate comprises a first substrate (Fig. 2: layer 1), a first set of one or more electrodes positioned over the substrate (Fig. 2: indicating three electrodes 3 positioned over the first substrate layer 1), and a first dielectric layer positioned over the first set of electrodes and the first substrate (Fig. 2: the second insulating layer 4 and first hydrophobic layer 5 are together deemed to be the first dielectric layer); and wherein the reference electrode and the sensing electrode are embedded within the first dielectric layer but are not covered by the first dielectric layer (Fig. 2: indicating the reference electrode 15 and working electrode 14 are embedded within the first dielectric layer but not covered by the first dielectric layer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollack by embedding the reference electrode and the sensing electrode in a dielectric layer but not covered by the first dielectric layer as taught by Zhou because the electrochemical device that is embedded in the hydrophobic layer but not covered has no hydrophobic material surrounding it provides a very stable electrochemical test environment (page 4, para. 5, lines 1-2).  

Regarding claim 14, Pollack teaches a first hydrophobic coating positioned over the first dielectric layer (Pollack, Col. 57, lines 66-67: surfaces of the droplet microactuator are typically coated with a hydrophobic coating; as evidenced by Pamula, Fig. 23: indicating a dielectric layer 523 positioned over a set of drive electrodes (E1-3) and the substrate 521; Col. 36, lines 13-14: dielectric layer 523 is treated with a hydrophobic layer; thus, the hydrophobic layer is deemed to be the first hydrophobic coating that must be positioned over the first dielectric layer, i.e., the dielectric layer 523). 

Regarding claim 15, Pollack teaches wherein: 
the first substrate is formed from a glass (Col. 57, lines 37-38: one or both substrates may be fabricated using glass); 
the first set of one or more electrodes positioned over the first substrate (here, the first substrate is the substrate of the bottom plate and the first set of one or more electrodes are drive electrode in the bottom plate) are formed from a metal or metal alloy (as evidenced by Pamula, Col. 36, lines 9-12: drive electrodes E are embedded such as by patterning a conductive layer of copper, chrome, ITO, and the like; thus the first set of one or more electrodes are positioned over the first substrate and formed from a metal, e.g., copper); 
the first dielectric layer is formed from a dielectric material (as evidenced by Pamula, Col. 13, lines 25-28: a thin lower layer 23 of hydrophobic insulation is applied to lower plate 21 to cover and thereby electrically isolate control electrodes E1, E2, and E3; thus the layer 23 is a dielectric made of a dielectric material, i.e., an insulation material); and 
the first hydrophobic coating is formed from a polyfluorinated hydrocarbon (Col. 57, lines 56-57: hydrophobic coating include Teflon AF; here Teflon is polytetrafluoroethylene, which is a polyfluorinated hydrocarbon).

Regarding claim 17, Pollack teaches:
a second parallel plate in facing opposition to the first parallel plates (Fig. 12: indicating a top parallel plate 1201 opposite and facing the bottom parallel plate 1202); and
a gap between the first and second parallel plates (Fig. 12; Col. 57, lines 35-36: the droplet microactuator includes two parallel substrates separated by a gap).

Regarding claim 18, Pollack teaches wherein:
the second parallel plate comprises a second substrate (Fig. 12: indicating a top parallel plate 1201 opposite and facing the bottom parallel plate 1202; Col. 57, line 35: two parallel substrates; which includes a second parallel plate), 
a second set of one or more electrodes positioned over the second substrate (Col. 57, lines 36-37: an array of electrodes on both substrates; thus a second set of one or more electrodes on the second substrate), and 
a second dielectric layer positioned over the second set of electrodes and the second substrate (Col. 57, lines 44-46: various materials are also suitable for use as the dielectric component of the substrate; as evidenced by Pamula, Fig. 1; Col. 15, lines 16-17: a thin layer 27 applied to ground electrode G; Col. 13, lines 33-37: alternatively, a plurality of ground electrodes G could be provided in parallel with the arrangement of corresponding control electrodes E1, E2, and E3, in which case one ground electrode G could be associated with one corresponding control electrode E; thus the second dielectric layer would be positioned over the plurality of ground electrodes G and the substrate of the upper plate). 

Regarding claim 19, Pollack teaches wherein: 
the second substrate is formed from a glass (Col. 57, lines 37-39: one or both substrates may be fabricated using glass); 
the second set of electrodes positioned over the second substrate are formed from a metal or metal alloy (as evidenced by Pamula, Col. 13, lines 33-37: alternatively, a plurality of ground electrodes G could be provided in parallel with the arrangement of corresponding control electrodes E1, E2, and E3, in which case one ground electrode G could be associated with one corresponding control electrode E; Col. 15, lines 15-17: ground electrode G consisted of an upper plate 25 of glass coated with a conducting layer of transparent indium-tin-oxide ITO; here the plurality of ground electrodes G, i.e., ITO, is deemed to be the second set of electrodes positioned over the second substrate (i.e., the upper plate 25) and formed from metal alloy (i.e., indium, tin));
the second dielectric layer is formed from a dielectric material (as evidenced by Pamula, Fig. 1; Col. 15, lines 17-18: a thin layer 27 of Teflon AF 1600; here, the Teflon is polytetrafluoroethylene, which is a polyfluorinated hydrocarbon).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack in view of Bickford.
Regarding claim 7, Pollack discloses all limitations of claim 1 as applied to claim 1.  Pollack further discloses the sensing electrode comprises an electrode member made from a conductive metal or metal alloy (Col. 49, lines 17-18: Ag/AgCl can be screen printed to provide working electrode), and the electrodes may include membrane for fabricating ion-selective analyses (Col. 87, lines 51-52), and the ion-selective membranes can be made by micro dispensing and/or spray-coating (Col. 49, lines 22-24).
Pollack does not explicitly disclose the analyte-selective layer is positioned over and in direct contact with the electrode member.
However, Bickford teaches a typical ion-selective electrode (ISE) for measuring a concentration of ions in a solution 102 (Fig. 1; [0003] lines 12-13).  The solution is exposed to the ion-selective membrane and a reference electrode ([0003] lines 3-4).  The ion-selective membrane produces an electromotive force (EMF, i.e., a voltage or electrical potential) proportional to the logarithm of the activity (which is approximately equal to the concentration) of the target ions) for detection by a typical voltage sensor ([0003] lines 4-12).  A typical ISE 100 includes a working electrode 104, a reference electrode 106, and an ion-selective membrane 108 that is positioned on the working electrode 104 via an inner filling solution 110 (Fig. 1; [0003] lines 13-16).  A solid-state ISE, features direct contact between the ion-selective membrane 108 and the working electrode 104 (i.e., there is no inner filling solution 110) ([0006] lines 1-4).  Thus, Bickford teaches the analyte-selective layer is positioned over and in direct contact with the electrode member ([0006] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pollack by substitution the ISE with the one disposing the analyte-sensitive layer over and in direct contact with the electrode member as taught by Bickford because such a configuration is a suitable configuration for solid-state ISE ([0006] lines 1-4).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Allowable Subject Matter
Claim(s) 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claim 16 with particular attention to the limitations:
the reference electrode is disposed in a reference borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first the first substrate; and 
the sensing electrode is disposed in a sensing electrode borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first substrate.
Here, Pollack teaches a droplet microactuator including an ion-selective electrode ISE (Col. 48, lines 63-64) as an electrochemistry module with electrodes for potentiometric detection of electrolytes (e.g., K+, Cl-, Na+) (Col. 49, lines 1-4).  The ISEs are integrated with transport electrodes and generally arranged so that droplet operations can be employed to bring a droplet on the droplet microactuator into contact with an ISE (Col. 49, lines 10-13).  Zhou teaches a three-electrode electrochemical device superimposed on a digital microfluidic electrode (Fig. 2), in which the bottom plate of the digital microfluidic device comprises first substrate 1, first insulating layer 2, first electrode layer 3, second insulating layer 4, and first hydrophobic layer 5 (Fig. 2, page 3, para. 7, lines 2-4), and the reference electrode 15 and the working electrode 14 of the electrochemical device are on the same level as the first hydrophobic layer 5 and is surrounded by the first hydrophobic layer 5, but not covered by the first hydrophobic layer 5 (Fig. 2; page 3, para. 8, lines 1-5), but does not teach the reference electrode is disposed in a reference borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first the first substrate; and the sensing electrode is disposed in a sensing electrode borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first substrate.  Yu (CN 103412023, a machine translation used for citation) teaches the integrated electrochemical system E0 embedded in the electrode E23 (Fig. 2; page 5, para. 2, lines 1-4: the “embedding” of the electrochemical electrode means that the three electrochemical electrodes are surrounded by digital microfluidic chip driving electrodes but are electrically isolated, and the electrodes are on the same plane), but does not teach the reference electrode is disposed in a reference borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first the first substrate; and the sensing electrode is disposed in a sensing electrode borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795